TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00797-CV



                                   Darrell J. Harper, Appellant

                                                  v.

             Texas Commission on Jail Standards and Anthony Mikesh, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-14-001263, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Darrell J. Harper, an inmate proceeding pro se, has filed a notice of appeal

from the district court’s order dismissing his suit against appellees Texas Commission on Jail

Standards and Anthony Mikesh. On May 11, 2016, this Court notified Harper that his appellant’s

brief was overdue and that if we did not receive a satisfactory response reasonably explaining

Harper’s failure to file a brief on or before May 23, 2016, his appeal may be dismissed for want of

prosecution. On May 20, 2016, we received what Harper styled a “satisfactory response” to this

Court’s notice. However, the response contained no explanation of why Harper had failed to file a

brief. Moreover, as of this date, no brief has been filed. Accordingly, we dismiss the appeal for

want of prosecution.1




       1
           See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: July 14, 2016




                                                2